Order issued October /0 , 2012




                                               In The
                              (Court nIAppraN
                         IMO Bistrirt of . rxas at Dallas
                                        No. 05-12-00921-CV


 AMERIPLAN CORPORATION, DANIEL BLOOM AND DENNIS BLOOM, Appellants

                                                  V.

                   DAVID PIAZZA AND STEPHANIE PIAZZA, Appellees


                                             ORDER

        The Court has before it the parties' October 1, 2012 joint motion to abate appeal and motion

for referral to arbitration. The Court GRANTS the motion for referral to arbitration and DENIES

the motion to abate. On its own motion, the Court GRANTS an extension of time for appellants to

file their brief and ORDERS that appellants' brief be filed fifty days after the date of this order.

       Mediation is a mandatory but nonbinding settlement conference, conducted with the

assistance of the mediator. Mediation is private, confidential and privileged. After mediation, the

mediator will advise the Court only that the case did or did not settle.

       The Honorable John Ovard shall serve as mediator. Unless the mediator agrees to mediate

without fee according to section D(3) of the Court's ADR Procedures, the mediator will negotiate

a reasonable fee with the parties, which shall be divided and borne equally by the parties unless

agreed otherwise, paid by parties directly to the mediator, and taxed as costs. If the parties do not

agree upon the fee requested by the mediator, the Court will set a reasonable fee, which shall be
taxed as costs. All parties and their counsel are bound by the mediation rules attached to this order

and shall complete the information forms furnished by the mediator.

         Before the first scheduled mediation session, all parties shall provide the mediator and all

attorneys of record with an information sheet setting forth their positions about the issues that need

to be resolved. At or before the first session, all parties shall produce all information necessary for

the mediator to understand the issues presented. The mediator may require any party to supplement

the information provided.

         Named parties shall be present during the entire mediation process and each corporate party

must be represented by an executive officer with authority to settle. Mediation shall take place at

a time to be agreed by the parties and the mediator, but no later than 30 days after the date of this

order.

         Failure or refusal to attend the mediation as scheduled may result in the imposition of

sanctions, as permitted by law. The mediator shall notify the Court about the outcome of the

mediation within 10 days of the conclusion of the mediation session pursuant to Fifth District Court

of Appeals Local Rule 3. 5th Tex. App. (DALLAS) Loc. R. 3.




                                                       EfIZAB TH LANG-MIER
                                                       JUSTI